Citation Nr: 1312336	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-39 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include a rash, to include due to exposure to Agent Orange.

2.  Entitlement to service connection for abscesses, to include due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, on brokerage for the RO in Phoenix, Arizona.

In February 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has had a skin rash and abscesses since service.  The appellant was afforded VA examinations in May 2012 and November 2008.   However, the Board finds that the VA examinations are inadequate and the claim must be remanded for adequate examinations.

The May 2012 VA examiner found that the appellant had psoriasis which was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that there was no evidence of a skin condition at discharge from the military either noted by the appellant or by the examining physician in the discharge exam form.  In the claims file, there was only one note documenting a facial rash in 1967 that had "not responded to treatment."  

Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a lay person, the appellant is competent to report symptoms of a rash.  The appellant has claimed that he has had a recurrent rash since service.  See October 2008 statement.  A December 2008 email from E.W.L., his company commander, reflects that he remembered the appellant had a "rather obvious bad rash on your face and neck which resembled severe acne or pseudo folliculitis."  He said it persisted a long time back in Vietnam.  Private treatment records indicate the appellant was treated for a skin rash in August 1991, for seborrheic lesions in April 1991, psoriatic lesions of the scalp in March 1992, and psoriasis in November 2000.  The records support the appellant's claim that he has had a rash since service.  As the VA examiner did not consider the lay evidence that the appellant had a rash in service and since service, but instead based the opinion solely on the appellant's service treatment records, the Board finds that a new VA opinion is necessary.

The appellant had an examination in November 2008 to evaluate whether he had skin abscesses that were related to service.  The VA examiner found that it was less likely as not that recurrent abscess with residual scar is a direct or proximate result of the abscesses treated while the appellant was in service.  In the rationale, the examiner stated that clinical evidence, other than appellant's self report, is not available to establish a link between current skin condition and remote skin conditions treated while the appellant was in service.  The VA examiner also stated that there was no clinical evidence to link the skin condition treated in 2003 and remote skin conditions treated while the appellant was in service.  Links that were not present would be wound cultures from documented treated abscesses in 1966, 1968 and 2003, clinical history and treatment notes documenting semi-annual and annual treatment veteran reports for abscesses occurring between 1969 - 2003 and 2004-2007, or the presence of other residual scars.  Without at least one of these pieces of critical clinical evidence, no relationship between isolated skin conditions decades apart could be presumed.  

The appellant's service treatment records reflect that he was treated for abscesses in service.  In a January 1969 Report of Medical History from the time of his discharge from service, the appellant noted having had boils.  A March 1988 private treatment record reflects that the appellant was seen for a scrotal abscess.  An incision and drainage was performed with purulent green yellow drainage.  Culture grew out strep and gram negative rods.  Thus, the March 1988 private treatment record contains wound culture information for a documented abscess, information the November 2008 VA examiner indicated was missing.  A June 1990 private treatment record also indicates the appellant had a scrotum abscess.  In an October 1991 private treatment record notes that the appellant had a mild abscess in his right scrotal area "which he gets periodically."  As the VA examiner did not appear to review the appellant's complete private treatment records which included information regarding the abscesses and cultures, the opinion is inadequate and a new VA examination is necessary.  

Finally, the VA treatment records in the appellant's claims file, including his virtual VA file, only date to December 2011.  As the appellant's VA treatment records may be relevant to the claim, the Board requests the appellant's complete VA treatment records from December 2011 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from December 2011 to present.  If no records are available, the claims folder must indicate this fact.

2.  After completion of the above, schedule the appellant for an appropriate VA examination(s) to determine the following the current nature and likely etiology of any skin disability, to include a rash or abscesses.  The claims folder must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address the following:  

a)  Identify all skin conditions present, to include rashes, psoriasis and abscesses.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability) that the appellant has a skin disability, to include psoriasis and/or any rash identified on examination, that was incurred in or caused by active service, to include exposure to Agent Orange.  

For purposes of this examination, the examiner should assume that the appellant's lay statements that he has had a rash since service are credible. 

c)  Provide an opinion as to whether the appellant's abscesses, including the residual scar identified in the November 2008 VA examination and any abscess conditions identified on examination, were incurred in or caused by active service, to include exposure to Agent Orange.  

For purposes of this examination, the examiner should assume that the appellant's lay statements that he has had recurrent abscesses since service are credible.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a skin disability, to include a rash, and entitlement to service connection for  abscesses.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


